Citation Nr: 1129490	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-10 127	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for status post partial meniscectomy, left knee.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for coronary artery disease, status post myocardial infarction and angioplasty.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for sinusitis.

5.  Entitlement to service connection for a status post partial meniscectomy, left knee disability.

6.  Entitlement to service connection for coronary artery disease, status post myocardial infarction and angioplasty.

7.  Entitlement to service connection for hypertension.

8.   Entitlement to a rating higher than 20 percent for residuals of a lumbosacral strain with mild degenerative changes.

9.  Entitlement to a rating higher than 10 percent for tendonitis of the right knee.

10.  Entitlement to a compensable rating for a non-displaced nasal fracture.

11.  Entitlement to a compensable rating for hemorrhoids.

12.  Entitlement to a compensable rating for a fracture of the distal phalanx, left little finger. 

13.  Entitlement to a compensable rating for a fracture of the distal tuff of the right third toe. 
 
REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1982 to June 1991 and from January 2003 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

In March 2011, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In a rating decision in October 2010, the RO denied the claim for service connection for a kidney condition.  As the Veteran has not initiated an appeal of the assigned rating, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from October 13, 2010, to file a notice of disagreement to initiate an appeal of the claim.

The reopened claims of service connection for status post partial meniscectomy, left knee, coronary artery disease, and hypertension, and the claim of increased rating for residuals of a lumbosacral strain with mild degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in February 2005, the RO denied the claim of service connection for status post partial meniscectomy, left knee; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

2.  The additional evidence presented since the rating decision in February 2005 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for status post partial meniscectomy, left knee.





3.  In a rating decision in February 2005, the RO denied the claim of service connection for coronary artery disease, status post myocardial infarction and angioplasty; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

4.  The additional evidence presented since the rating decision in February 2005 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for coronary artery disease, status post myocardial infarction and angioplasty.

5.  In a rating decision in February 2005, the RO denied the claim of service connection for hypertension; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

6.  The additional evidence presented since the rating decision in February 2005 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.

7.  In a rating decision in February 2005, the RO denied the claim of service connection for sinusitis; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

8.  The additional evidence is cumulative of evidence considered in the previous denial of the claim of service connection for sinusitis in the rating decision in February 2005.






9.  During the appeal period, tendonitis of the right knee is manifested by flexion to no less than 85 degrees with pain and extension to zero degrees without pain, or instability; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare-ups or on repetitive use; and there is no clinical evidence of instability or subluxation.

10.  Nasal fracture, nondisplaced, has not been manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

11.  Hemorrhoids are manifested by a disability picture equivalent to an external hemorrhoid, irreducible with excessive redundant tissue, evidencing frequent recurrences.  

12.  Fracture of the distal phalanx, left little finger is currently as 10 percent disabling, which is the maximum schedular rating for a fracture of the distal phalanx, left little finger.

13.  In a signed statement in November 2006, the Veteran withdrew his appeal on the claim for a compensable rating for a fracture of the distal tuff of the right third toe by stating the toe was normal.


CONCLUSIONS OF LAW

1.  The rating decision in February 2005 by the RO, denying service connection for status post partial meniscectomy, left knee, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision in February 2005 is new and material, and the claim of service connection for status post partial meniscectomy, left knee is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The rating decision in February 2005 by the RO, denying service connection for coronary artery disease, status post myocardial infarction and angioplasty, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

4.  The additional evidence presented since the rating decision in February 2005 is new and material, and the claim of service connection for coronary artery disease, status post myocardial infarction and angioplasty is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The rating decision in February 2005 by the RO, denying service connection for hypertension, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

6.  The additional evidence presented since the rating decision in February 2005 is new and material, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The rating decision in February 2005 by the RO, denying service connection for sinusitis, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

8.  The additional evidence presented since the rating decision in February 2005 is not new and material, and the claim of service connection for sinusitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

9.  The criteria for a rating higher than 10 percent for tendonitis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5256, 5257, 5260, 5261(2010).

10.  The criteria for a compensable evaluation for nasal fracture, non-displaced, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2010).

11.  The criteria for a 10 percent rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 7336 (2010).

12.  There is no schedular rating higher than 10 percent for a fracture of the distal phalanx, left little finger.  38 U.S.C.A. §1155, 5107 (West 2002) 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).

13.  The criteria for withdrawal of a substantive appeal for the claim for a compensable rating for a fracture of the distal tuff of the right third toe by the Veteran are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 


In a new and material evidence claim, the VCAA notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in October 2006. The Veteran was notified that new and material evidence was needed to reopen the claims of service, namely, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and was pertinent to the reason a claim was previously denied.  

The VCAA notice also included the type of evidence needed to substantiate the claims for increase, namely, evidence that the symptoms had increased and the effect on employment.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and records from private health-care providers.   The Veteran was afforded VA examinations in February 2007, and in January and February 2009.  

On the claims to reopen, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, 38 C.F.R. § 3.159(c)(4)(iii), and that is not the case here on the claim for new and material evidence for service connection for sinusitis.

On the claims for increase decided, the reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disabilities.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria to Reopen a Claim for Service Connection

Although the prior rating decision in February 2005 by the RO became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108.

Regardless of the RO's characterization of the claims, the Board is without jurisdiction to consider the substantive merits of a claim of service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

As the Veteran's application to reopen the claims of service connection was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.


In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Left Knee

Procedural History and Evidence Previously Considered

By a rating decision in February 2005, the RO denied the claim of service connection for a status post partial meniscectomy, left knee disability (left knee disorder), because there was no evidence that any disability of the left knee occurred in either period of service or was aggravated as a result of the Veteran's second period of service.

The RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran expressed disagreement in March 2005.   After the RO issued a statement of the case in August 2005, the Veteran did not perfect the appeal by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that this claim remained on appeal, the requirement that there be a substantive appeal was not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

Therefore the determination by the RO in February 2005 became final by operation of law as of February 2006.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.302.


The pertinent evidence of record and considered by the RO at the time of the rating decision in February 2005 is summarized as follows:

The service treatment records show that the entrance examination in February 1982 there was no finding or history of left knee disability.  

During the Veteran's first period of service, he sought treatment for his right knee in February 1986, but there is no indication that he had complaints or treatment concerning his left knee.

At his separation examination in May 1991 at the end of his first period of service, there are notations of swollen joints and broken bones.  The left knee, however, is not indicated as one of the joints involved.

In December 1993, the Veteran suffered a work related injury and in January 1994 he had a partial medial meniscectomy and excision of plica of the left knee.  

In July 1994, private medical providers stated that the Veteran could return to his regular duties even though the Veteran had some aching discomfort.  He had full range of motion and normal stability.

The service treatment records from the National Guard in March 1996 noted the Veteran received workman's compensation for his left knee, but he could participate in physical training.   

In January 1999, the Veteran was in a motor vehicle accident and began to experience pain on his left side from his shoulder to his knee.

At an examination for the Army Reserve in December 2001, the Veteran reported that he had been advised to have another operation on his left knee.




During his second period of active service in June 2004, it was noted the Veteran wore braces on both knees.  One month later, an MRI revealed a complex tear of the medial meniscus in the left knee.

At a VA examination in June 2004, the Veteran complained of pain below the patella.  

Additional Evidence and Analysis

The additional evidence presented since the last final rating decision in February 2005 by the RO includes a VA examination in February 2007 and private medical records from Dr. G. M. V., a private physician.  There are also records from Dr. W. L. M., who treated the Veteran for a kidney ailment.

The Veteran has also submitted a statement in November 2006 that his current left knee disability is related to his second period of active duty and during active duty training while in the reserves, that is, he aggravated the left knee.  

On VA examination in February 2007, the Veteran complained of pain in both knees, but the examiner made no further comment about the left knee. 

As the RO previously denied the claim because of a relationship between service and his current disability, the additional evidence establishes that the Veteran has a chronic condition of the left knee, and combined with the Veteran's statements relating it to service because of aggravation, the additional evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence a current chronic disability aggravated by service, the absence of which was the basis for the previous denial of the claim.  

As the evidence is new and material under 38 C.F.R. § 3.156, the claim of service connection for a left knee disability is reopened, but further development is needed before reaching a decision on the merits of the reopened claim.

Coronary Artery Disease

Procedural History and Evidence Previously Considered

By a rating decision in February 2005, the RO denied the claim of service connection for a coronary artery disease, status post myocardial infarction and angioplasty disability (cardiac disorder) because there was no evidence that the cardiac disability was not caused by or occurred in the first period of service.  Furthermore, noting that the disease had been diagnosed by the second period of service, the RO determined that the cardiac disorder was not aggravated by the second period of service.

The RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran expressed disagreement in March 2005.   After the RO issued a statement of the case in August 2005, the Veteran did not perfect the appeal by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that this claim remained on appeal, the requirement that there be a substantive appeal was not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

Thus, the determination by the RO in February 2005 became final by operation of law as of February 2006.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.302.

The pertinent evidence of record and considered by the RO at the time of the rating decision in February 2005 is summarized as follows:

The service treatment records show that in the first period of active service, at the entrance examination in February 1982 there was no finding or history of a cardiac disorder or other related symptoms such as hypertension.  





During the Veteran's first period of active service, there was no evidence of any cardiac abnormality.  The Veteran's blood pressure was recorded numerous times with a high of 130/88 (August 1990) to a low of 98/68 (March 1991).  In April 1989, an EKG was interpreted as within normal limits.

On separation examination in May 1991, there was no finding or history of cardiac abnormality.   It was noted that the Veteran was a smoker.  His blood pressure was recorded at 106/70.   His cholesterol level was 211, which was above the normal level of 200.  A chest x-ray showed the heart was within normal limits.

In August 1991, a VA EKG showed sinus bradycardia, but was otherwise normal.  A chest x-ray revealed a cardiomediastinal silhouette that was within normal limits.

In June 1996, the Veteran underwent a cardiovascular evaluation for the National Guard that, at one point, stated the Veteran never smoked, but, at another point, also gave a ten year history of smoking.  His blood pressure was 160/90 and cholesterol was 212 (with normal levels below 240) but he did have a high cholesterol ratio of 6.24 (with normal levels below 6).  His had a normal sinus rhythm and the EKG was normal.  The Veteran reported experiencing palpitations with stress, but no history of heart trouble or high blood pressure.  

In April 1998, the Veteran experienced chest pain that radiated to both arms.  He was briefly hospitalized with a suspicion of myocardial infarction, but by the time he was released from the hospital, that diagnosis was ruled out.

In June 2001, the Veteran experienced angina, which lead to a myocardial infarction with evidence of coronary artery disease. 

During the Veteran's second period of service, there is an undated portion of a service physical examination with blood pressure recorded at 106/70.  It was also noted the Veteran had recurrent episodes of exertion induced palpitations and tachycardia for the past 6 months.  


In July 2003, the Veteran experienced left sided chest pain, which was attributed to be muscular pain.  An EKG showed a normal sinus rhythm.

In October 2003, the Veteran experienced chest discomfort.  An EKG did not reveal any acute changes and other tests were normal as well.  Further testing showed coronary artery disease.  It was recommended that the Veteran continue on medical management instead of surgical intervention.  It was determined that the Veteran's need for treatment happened in the line of duty, and thereafter he was placed on permanent profile.

In November 2003, the Veteran was evaluated by the medical board to determine if the Veteran was still fit for service.  In his history to the cardiac evaluator, he stated that symptoms of exertional chest pain started in 1983 while on active duty and were documented in his separation examination.  The diagnosis of coronary artery disease was not made until June 2001 when testing revealed the vessel blockage and the need for the stent placement and angioplasty.  After surgery, he was medically managed until the October 2003 incident.  As the Veteran could pass an alternative fitness test and he had served beyond the period for a trial of duty, the cardiac evaluator concluded the Veteran met retention standards.

In June 2004, at a general VA examination, the examiner noted regular heart sounds without gallops or murmurs.  There was no cardiomegaly or edema.

That same month, the Veteran was also afforded a VA cardiac examination.  At that time, the Veteran appeared to be in stable condition.  He did not have any complaints of significant chest pain, shortness of breath, or other symptoms.  The examiner noted that in a November 2003 stress test, the Veteran had 129 beats per minute which was 74 % of maximum and a maximum workload of 10 METS.  He had fairly good exercise tolerance.  The examiner stated, other than the coronary artery disease leading to the stent placement, he had no other significant heart disease or surgery including history of hypertension.  His blood pressure was between 121/66 and 116/ 69.  The Veteran had a regular rate and rhythm with S1 and S2.  

The VA examiner concluded that the Veteran had a history of coronary artery disease, although no significant obstructive coronary artery disease at the time of the examination, and needed to be followed.

Additional Evidence and Analysis

The additional evidence presented since the last final rating decision in February 2005 by the RO includes VA examinations in February 2007 and January 2009; private medical records from Dr. G. M.V., a private physician; and Dr. W. L. M., who treated the Veteran for a kidney ailment.  The VA examinations were not directed towards the Veteran's cardiac disease disorder or hypertension, but to other non-related disabilities.

In April 2006, the Veteran underwent an extensive evaluation of his cardiac condition.  No significant perfusion defects were noted.The Veteran had normal left ventricular function.  At rest, he had a normal EKG and normal blood pressure at rest and with exercise.  There was no significant ectopy or S-T changes on the treadmill test.  Finally, the Veteran underwent a cardiac catheterization which demonstrated his stent was still patent but he had two vessel coronary artery disease.   

The Veteran has also submitted statements regarding his symptoms and how his current disability is related to his various in-service injuries.  He states his heart condition was aggravated by his subsequent active duty and that the medical treatment he needed during that time was determined by the service physicians to be service connected.  He also stated that he suffered his heart attack on the Friday before he had to report for duty and he was talking to an active duty sergeant that day at the hospital and therefore he was officially on duty.  






The Veteran also testified that in October 2003, during physical training while on active duty, he was running and felt the pain in his chest.  He sought treatment at the base hospital and was transferred to a private hospital for evaluation.  He also noted that he had high cholesterol in his first period of active duty that may have been overlooked because he was otherwise healthy.

As the RO previously denied the claim because of a lack of evidence that the cardiac disability was not caused by or occurred in the first period of service.  Furthermore, noting that the disease had been diagnosed before the second period of service, the RO determined that the cardiac disability was not aggravated by the second period of service.  The Veteran has submitted additional evidence that may establish that the Veteran has a chronic cardiac condition had its onset during the first period of active duty that is, all the evidence, including that pertinent to service, establishes that the disease was incurred in the first period of service.  The Veteran points to a high cholesterol level that was not recognized at the time of separation.  He had also testified to active duty training both in the reserves and in the second period brought about a recurrence of his cardiac problems in October 2003.  

The evidentiary assertion is presumed true or credible for the limited purpose of determining whether the evidence is new and material as the assertion is not beyond the Veteran's competency.  The Veteran is competent to report what symptoms he experienced and what triggered their onset, see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses).

As the additional evidence pertains to a cardiac condition developing in or aggravated by service, the evidence relates to an unestablished fact necessary to substantiate the claim, the absence of such evidence was the basis for the prior denial of the claim, which raises a reasonable possibility of substantiating the claim and the claims of service connection for a coronary artery disease, status post myocardial infarction and angioplasty disability is reopened.

Hypertension

Procedural History and Evidence Previously Considered

By a rating decision in February 2005, the RO denied the claim of service connection for a hypertension disability, because there was no evidence that any hypertension disability existed, that is clinically diagnosed.

The RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran expressed disagreement in March 2005.   After the RO issued a statement of the case in August 2005, the Veteran did not perfect the appeal by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that this claim remained on appeal, the requirement that there be a substantive appeal was not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

Therefore the determination by the RO in February 2005 became final by operation of law as of February 2006.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.302.

The pertinent evidence of record and considered by the RO at the time of the rating decision in February 2005 is summarized as follows:

The service treatment records show that at the entrance examination in February 1982 there was no finding or history of hypertension.  

During the Veteran's first period of active service, there was no complaint or finding of hypertension.  The Veteran's blood pressure was recorded numerous times with a high of 130/88 (August 1990) to a low of 98/68 (March 1991).

In April 1989, an EKG was interpreted as within normal limits.



On separation examination in May 1991, there was no finding or history of hypertension.  It was noted that the Veteran was a smoker.  His blood pressure was recorded at 106/70.   His cholesterol level was 211, which was above the normal level of 200.  

In June 1996, the Veteran underwent a cardiovascular evaluation for the National Guard indicating at one point the Veteran never smoked, but later noted a ten year history of smoking.  His blood pressure was 160/90 and cholesterol was 212 (with normal levels below 240) but he did have a high cholesterol ratio of 6.24 (with normal levels below 6).  His had a normal sinus rhythm and the EKG was normal.  The Veteran reported experiencing palpitations with stress, but no history of high blood pressure.  

In between the Veteran's two periods of active service, in June 2001, the Veteran experienced angina, which lead to a myocardial infarction.  

During the Veteran's second period of service, there is an undated portion of a service physical examination with blood pressure recorded at 106/70.  In April 2003, his blood pressure was recorded as 136/92 and 122/80

In November 2003, the Veteran was evaluated by the medical board to determine if the Veteran was still fit for service.  The cardiologist recorded that hypertension was diagnosed in June 2001 and was well controlled.

On general VA examination in June 2004, the examiner stated hypertension was incidentally discovered after the myocardial infarction.  That same month, the Veteran was also afforded a VA cardiac examination.  At that time, the Veteran appeared to be in stable condition.  His blood pressure was between 121/66 and 116/ 69.  The Veteran had a regular rate and rhythm with S1 and S2.  The examiner stated, other than the coronary artery disease leading to the stent placement, the Veteran had no other significant heart disease or surgery including history of hypertension.  

Additional Evidence and Analysis

The additional evidence presented since the last final rating decision in February 2005 by the RO includes private medical records from Dr. G. M. V., a private physician, and Dr. W. L. M., who treated the Veteran for a kidney ailment.  There are also additional VA examinations that do not address hypertension.

In the records from Dr. V. in May 2006, a diagnosis of hypertension was listed as one of the Veteran's continuing problems.  

The Veteran has also submitted statements regarding his symptoms and how his current disability is related to his various in-service injuries.  He testified that as long as he takes his medication, his blood pressure remains under control.

As the RO previously denied the claim because of a lack of evidence of a current disability, the additional evidence establishes that the Veteran has a chronic condition, namely, hypertension.  Stated another way, the records of the Veteran's private primary care physician now indicate hypertension has been diagnosed.  Combined with the Veteran's statements relating it to service, the additional evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence of current chronic disability, the absence of which was the basis for the previous denial of the claim.  

As the evidence is new and material under 38 C.F.R. § 3.156, the claim of service connection for hypertension is reopened, but further development is needed before reaching a decision on the merits of the reopened claim.

Sinusitis

Procedural History and Evidence Previously Considered

By a rating decision in February 2005, the RO denied the claim of service connection for a sinusitis disability because there was no evidence that any sinusitis disability existed, that is, the Veteran had been diagnosed with sinusitis.

The RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran expressed disagreement in March 2005.   After the RO issued a statement of the case in August 2005, the Veteran did not perfect the appeal by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that this claim remained on appeal, the requirement that there be a substantive appeal was not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

Thus, the determination by the RO in February 2005 became final by operation of law as of February 2006.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.302.

The pertinent evidence of record and considered by the RO at the time of the rating decision in February 2005 is summarized as follows:

The service treatment records show that in the first period of active service, at the entrance examination in February 1982, there was no finding or history of a sinusitis disability.  

In July 1983, the Veteran complained of a runny nose, headaches, a cough, and a sore throat.  The diagnosis was the flu syndrome.  In November 1983, after an altercation with another serviceman, the Veteran suffered a non- displaced fracture of the nose.  The Veteran was again treated for flu symptoms without nausea that was diagnosed as a probable head cold in December 1983.

In July 1984, the Veteran complained of a runny nose, coughing, a sore throat, shortness of breath, and no appetite for the past three days.  The diagnosis was a virus or infection.  In February 1986, the Veteran complained of a cold with a nonproductive cough, congested chest, and stuffy nose and head.  The diagnosis was an upper respiratory infection.  In August 1986, the Veteran complained of the worse sore throat he had ever experienced.  The diagnosis was strep throat.



In December 1987, the Veteran complained of body aches, headaches, and nausea, although it was noted the Veteran's wife had the same symptoms and they had both eaten mushrooms the night before.  In October 1988, the Veteran had a runny nose, cough, and headaches that were diagnosed as viral syndrome.  In March 1989, the Veteran complained of maxillary sinus pain with the left greater than the right.  He gave a history of sinusitis and pneumonia. In August 1990, complained of sinus headaches, coughing, and vomiting were diagnosed as viral syndrome.  The Veteran had coughing and congestion in January 1991 that was diagnosed as an upper respiratory infection.

In March 1989, X-rays of the sinuses did not show any significant abnormality.

In January 1991, the Veteran received treatment for a productive cold with wheezes and questionable rales at the base of both lungs.  It was noted the Veteran had a past history for pneumonia.

In March 1991, the Veteran complained of a cold, sore throat, feeling hot and cold chills, and body aches.  He also experienced chest aches from breathing.  It was noted his children just had the chicken pox and the Veteran was unsure whether he ever had the disease when he was younger.  The diagnosis, besides exposure to chicken pox, was pharyngitis and possible strep throat.

In July 1991, the Veteran was diagnosed with an upper respiratory infection.

On separation examination, the Veteran stated he had frequent or severe headaches; ear, nose, and throat trouble; and chronic or frequent colds.

The National Guard service treatment records show a history of sinusitis in January 1996. 

On VA examination in June 2004, the Veteran stated he had upper respiratory allergies the year round.  The sinuses were nontender.  The diagnosis was perennial upper respiratory allergies.  

VA has received service treatment records from the Veteran's second period of active service and there is no complaint, symptom, finding, or diagnosis involving the sinuses.

Additional Evidence and Analysis

The additional evidence presented since the last final rating decision in February 2005 by the RO includes VA examinations in February 2007 and January 2009, private medical records from Dr. G. M. V., a private physician, and Dr. W. L. M., who treated the Veteran for a kidney ailment.  Neither physician referred to the sinuses.  

The Veteran has also submitted statements regarding his symptoms and how his current disability is related to his various in-service injuries and ailments, including sinusitis.   He stated his broken nose and numerous cases of bronchitis and upper respiratory infections during his first period of active service caused him to have sinusitis.  He has breathing problems at night and shortness of breath during the day.  His nose is also constantly full of mucus.  The Veteran is service-connected for residuals of a nose fracture.

On VA examination in February 2007, the Veteran stated that since he was assaulted while on active duty and suffered a non-displaced nose fracture, he has had a hard time breathing through his nose.  The pertinent finding was a deviated nasal septum with approximately a 50 percent obstruction.  The left nasal cavity was wide open without evidence of a nasal obstruction.  There was no mucous in the nose or nasopharynx.  There were no nasal polyps.  

In January 2009, the Veteran stated his main problem occurred when sleeping on his right side.  On examination, there was an estimated 40 to 50 percent nasal obstruction on the right side.  No nasal polyps were present.  No mucous was present in the nose or nasopharynx. The diagnosis was a deviation of the nasal septum.  


The evidence of the VA examinations and the private medical records of Dr. G. M. V. and Dr. W. L. M., is not new and material evidence because the evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection, that is, evidence that relates the Veteran's symptoms to a diagnosis of sinusitis, the absence of which was the reason the claim was previously denied.  38 C.F.R. § 3.156(a).  As noted, the private medical records submitted do not pertain to sinusitis.  The reports of VA examinations do not attribute the nasal obstruction to sinusitis or is there a finding or diagnosis of sinusitis.  

To the extent that the Veteran's statements and testimony are offered as proof that he currently has sinusitis that he attributes to service, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

In this case, whether the Veteran has sinusitis and it is due to an in-service injury cannot be determined by the Veteran's s own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  And it is not argued or shown that the Veteran as a lay witness is otherwise qualified through specialized education, training, or experience to offer an opinion on the causation in this case.

For this reason, the Veteran's statements and testimony are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, a current diagnosis of sinusitis is related to an injury in service.  And evidence that is not competent is not admissible and the Veteran's statements and testimony are not new and material evidence.  King v. Brown, 5 Vet. App. 19, 21 (1993). (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).

Claims for Increase 

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Right Knee.

Rating Criteria

Tendonitis of the right knee is rated under Diagnostic Code 5024 as  tenosynovitis, which is rated based on limitation of motion of the affected part.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  And a separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.

Normal range of motion of the knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Instability of the knee is rated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Facts 

The Veteran filed his current claim for increase in August 2006.  The Veteran's disability is currently rated at 10 percent.  

On VA examination in February 2007, the Veteran complained of pain and crepitus.  The Veteran did not indicate that he had flare-ups or that the disability affected his occupation.  He did have trouble kneeling, squatting, or activities such as working underneath his car or gardening.  Range of motion was from 0 to 85 degrees with pain.  There were no additional limitations following repetitive use.  He was tender in the medial and lateral joint lines and over the patellar tendons.  There was no effusion.  He had no instability to varus or valgus stress and the Lachman's test was negative.  There are no effects of incoordination, fatigue, weakness, or lack of endurance.  The diagnosis was right patellar tendonitis.

On VA examination in January 2009, the Veteran complained of swelling, popping, and pain in the right knee.  He stated that an arthroscopic examination had shown bone- on- bone contact.  There are no episodes of flare- ups.  The Veteran was unable to squat or bend without pain.  He did not use an assistive device or brace.  Gait was normal.

Range of motion was from 0 to 120 degrees with pain.  There is crepitus in the posterior patella region.  There was tenderness over the patellar tendon and over the pes anserine bursa and minimal effusion.   There was no instability to varus or valgus stress and the Lachman's test was negative.  There was increased pain, but without additional limitations following repetitive use.  There are no effects of incoordination, fatigue, weakness, or lack of endurance.  The diagnosis was right patellar tendonitis.

Analysis

As the criterion for a 20 percent rating for limitation of flexion under Diagnostic Code 5260 is flexion limited to 30 degrees and as findings of 85 degrees and 120 degrees with pain do not more nearly approximate or equate to 30 degrees, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the criterion for a 20 percent rating for limitation of flexion under Diagnostic Code 5260 has not been met.

Throughout the pendency of the appeal, the findings for extension have been 0 degrees with pain but without additional functional loss with repetitive motion.  As the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261 is extension limited to 10 degrees and as findings of 0 degrees do not more nearly approximate or equate to 10 degrees, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the criterion for a separate 10 percent rating for limitation of extension under Diagnostic Code 5261 has not been met.

Further, there was no additional limitation of motion after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiner. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).



A separate rating based on instability under Diagnostic Code 5257 is not warranted as there is no objective evidence of either slight recurrent subluxation or slight instability.

Also there is no evidence of other ratable pathology such as ankylosis, dislocated or removed semilunar cartilage, or tibia and fibula involvement under Diagnostic Codes 5256, 5258, 5259, and 5262.

For the reasons articulated, for the entire appeal period, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the right knee disability.  38 U.S.C.A. § 5107(b). 

As the assigned ratings reflect the actual degree of impairment, there is no basis for a staged rating and as the preponderance of the evidence is against higher ratings, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Nasal Fracture

In November 1983, after an altercation with another serviceman, the Veteran suffered a non-displaced fracture of the nose.

On VA examination in February 2007, the Veteran stated that since he was assaulted while on active duty and suffered the non- displaced nasal fracture, he has had a hard time breathing through his nose, particularly on the right side.  The pertinent finding was a deviated nasal septal with approximately 50 percent obstruction on the right side.  The left nasal cavity was wide open without evidence of a nasal obstruction.  There was no mucous in the nose or nasopharynx.  There were no nasal polyps.  

In January 2009, the Veteran stated his main problem occurred when trying to sleep on his right side and he felt his nasal passage was completely obstructed.  He had not had surgery.  


On examination, the examiner estimated a 40 to 50 percent nasal obstruction on the right and 10 to 20 percent obstruction on the left side.  No nasal polyps were present.  No mucous was present.  There was no nasal crusting.  

The Veteran's service- connected disability of a non-displaced nasal fracture is rated under 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under Diagnostic Code 6502, a 10 percent rating is assigned for a traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.  

The evidence of record establishes that since the Veteran filed his claim, his service connected non-displaced nasal fracture does not meet the criteria for a compensable evaluation.  As the Veteran has a right nasal obstruction of 50 percent and a nasal obstruction of the left side of 10-20 percent, which is less than 50 percent or more obstruction of the nasal passage on both sides or complete obstruction on one side, a compensable evaluation is not warranted under the Diagnostic Code 6502 during the entire appeal period.  See C.F.R § 4.97, Diagnostic Code 6502.

Hemorrhoids

Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336. Under Diagnostic Code 7336, mild or moderate hemorrhoids are noncompensable. The criteria for the next higher rating, 10 percent, are external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. The criteria for a 20 percent rating are persistent bleeding with secondary anemia or with fissures.

The Veteran filed his current claim for increase in August 2006.  He assert that he has never been examined by VA before filing his claim and that he takes medication on his own to alleviate his symptoms.



On VA examination in January 2009, the pertinent findings were external hemorrhoids.   No bleeding was evident.  Since service, the Veteran stated that his symptoms have been progressively worse with flare-ups four to five times a week and symptoms of bleeding, itching, and burning.  The Veteran used medication daily, sitz baths, and special cushions to avoid pressure on his hemorrhoids.  

The findings of recurrent hemorrhoids more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7336.  In the absence of evidence of secondary anemia or anal fissures, the findings do not more nearly approximate or equate to the criteria for a 20 percent rating under Diagnostic Code 7336.

Fracture of the Distal Phalanx, Left Little Finger

The Veteran is service connected for an in-service injury to his left little finger, that is, a fracture of the distal phalanx.  The Veteran filed his current claim for increase in August 2006.  The Veteran asserts the disability affects his civilian occupation as a cable splicer, since he is left handed.

On VA examination in February 2007, the Veteran complained of finger locking, popping, and pain.  He has not had any surgery or treatment since service.  There is no osteomyelitis, constitutional symptoms of bone disease, flare-ups, psuedoarthritis, intraarticular involvement, or malunion.  The Veteran's activities of daily living were affected by trouble gripping with his left hand due to his finger.  The examiner stated there was no effect on the Veteran's occupation.

The VA examiner noted there was a deformity and the Veteran was tender in the distal phalanx and over the proximal aspect of the proximal interphalangeal joint dorsally.  There is no erythema, heat, drainage, edema, or painful motion.  X-rays were normal.  The examiner concluded the Veteran had a left small finger distal phalanx fracture that had healed with complaints of pain over the proximal interphalangeal joint.  


On VA examination in January 2009, the Veteran asserted that he had arthritis in his entire hand.  He complained of popping, clicking, and pain in the left small finger but no specific complaint of the fractured distal tuft of the right third toe.  He has not had any surgical intervention on his finger and does not take any medication relating to it.  It has affected his activities of daily living in that his grip strength is diminished, but there is no affect upon his occupation.  There is no obvious deformity, psuedoarthritis, intraarticular involvement, or malunion.  

There was tenderness in the distal phalanx and over the proximal aspect of the proximal interphalangeal joint.  There is no erythema, heat locally, drainage, swelling, or painful motion.  There was full range of motion in his hands with diminished grip strength.  He was able to oppose his thumb to his fingertips and bring his fingertips into the palmar crease.  There are no additional limitations following repetitive use and there are no flare- ups.  There is no effect of incoordination, weakness, fatigue, or lack of endurance.  The diagnosis was a healed distal fracture of the left small finger distal phalanx.

Any limitation of motion of the ring or little finger is noncompensable under Diagnostic Code 5230.

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes as here, a rating of 10 percent is for application for each a group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

For the purpose of rating a disability from arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.

As demonstrated in the VA examination, there is no limitation of motion.  The Board finds that the present disability picture doe not more nearly approximate a 10 percent rating for a group of joints affected by limitation of motion.  

Based on the foregoing evidence, the evidence fails to demonstrate in an objective manner that the criteria for a compensable rating under applicable Diagnostic Code 5230 for the left little finger disability since April 2006 have not been met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Fracture of the Right Third Toe.

The Veteran filed his current claim for increase in August 2006. 

On VA examinations in February 2007 and in January 2009, the Veteran had no complaint.  In each instance, the VA examiner found a healed fracture of the right third toe.

In writing, the Veteran withdrew his claim for increase for the right third toe.  

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran.  38 C.F.R. § 20.204.

The Veteran has properly withdrawn his appeal, and, hence, there remains no allegation of error of fact or of law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim.  38 U.S.C.A. § 7105.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.







The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.











ORDER

As new and material evidence has been presented, the claim of service connection for a status post partial meniscectomy, left knee, is reopened, and to this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of service connection for a coronary artery disease, status post myocardial infarction and angioplasty, is reopened, and to this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of service connection for a hypertension is reopened, and to this extent only, the appeal is granted.

As new and material evidence has not been presented, the claim of service connection for a sinusitis is not reopened, and the appeal is denied.

A rating higher than 10 percent for tendonitis of the right knee is denied.

A compensable rating for a non-displaced nasal fracture is denied.

A 10 percent rating for hemorrhoids is granted, subject to the law and regulations governing the award of monetary benefits.

A compensable rating for a fracture of the distal phalanx, left little finger, is denied.

The appeal of the claim for a compensable rating for a fracture of the right third toe is dismissed.







REMAND

Before deciding the merits of the reopened claims of service connection for left knee disability, coronary artery disease, and hypertension further evidentiary development is necessary as the Veteran has identified records pertinent to the claims.

In August 2006, the Veteran filed a claim for increase for service-connected lumbosacral strain with degenerative changes.  The RO increased the rating for the lumbosacral strain to 10 percent, effective August 2006, the date the Veteran filed his claim.  The Veteran expressed disagreement with the 10 percent rating.  In October 2008, the RO issued a supplemental statement of the case referring to a 20 percent rating.  In a rating decision in October 2010, the disability rating was still rated 10 percent.  As it is not clear what the current rating is rating, clarification is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain private medical records, pertaining to treatment of the left knee since July 2004 and treatment of coronary artery disease and hypertension since 2005.  

2.  Ask the appropriate custodian of records for the Veteran's personnel records from the Army Reserve and Texas National Guard, including documentation to determine the dates of the Veteran's active duty for training (ACDUTRA).

If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.  Afford the Veteran a VA orthopedic examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current left knee disability, first shown after the first period of service in January 1994, was aggravated by the second period of service from January 2003 to August 2004. 

The examiner is also asked to address whether the Veteran's left knee disability was caused by or aggravated by the service-connected right knee disability or the service-connected lumbosacral strain. 

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the left knee disability beyond its natural clinical course as contrasted to a temporary worsening of symptoms.

If however after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential etiologies or aggravating factors, when the events of the second period of service are not more likely than any other 


either to cause or to aggravate the left knee disability and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review

4.  Afford the Veteran a VA cardiology examination to determine:

a.  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that 

i).  Coronary artery disease with myocardial infarction and angioplasty, first shown after the first period of active duty in 2001, was aggravated by the second period of active duty from January 2003 to August 2004, and, 

ii).  Hypertension, first shown after the first period of active duty in 2001, was aggravated by the second period of active duty from January 2003 to August 2004. 

The VA examiner is asked to comment on the clinical significance of the in-service incident in October 2003, when the Veteran received cardiac treatment after suffering cardiac symptoms while engaged in physical training.



In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of coronary artery disease or hypertension beyond its natural clinical course as contrasted to a temporary worsening of symptoms.

If however after a review of the record, an opinion on aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether aggravation cannot be determined because there are several potential aggravating factors, when the events of the second period of service are not more likely than any other to aggravate either coronary artery disease or hypertension or both and that an opinion on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.  

5.  After the above development, adjudicate the remaining claims of service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  








6.  Issue a supplemental statement of the case on the claim for increase for lumbosacral strain with degenerative changes addressing whether the current rating is 10 percent for the entire appeal period or whether there is a staged rating of 10 and 20 percent and the dates of any staged rating and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


